—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered January 10, 2001, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the *277third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s challenge to the validity of his guilty plea is unpreserved (see People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record establishes the voluntariness of the plea. Defendant, who was experienced in criminal matters and was represented by competent counsel, was sufficiently apprised of the rights that he was waiving as a result of his plea (see Boykin v Alabama, 395 US 238 [1969]; People v Harris, 61 NY2d 9 [1983]), including his right to appeal. Concur — Mazzarelli, J.P., Sullivan, Ellerin, Friedman and Gonzalez, JJ.